                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )      Civil Action No. 18-532
                                              )
       v.                                     )      Judge Cathy Bissoon (W.D. Pa.)
                                              )
80,794 SQUARE FEET OF LAND, et al.,           )
                                              )
                       Defendants.            )



                                          JUDGMENT

       AND NOW, this 27th day of May, 2021, having issued Findings of Fact, Conclusions of

Law and Order on this same date, judgment hereby is entered, in favor of Plaintiff and against

Defendant. The Court finds, by a preponderance of the evidence, that the Subject Properties

should be valued separately, not as one larger parcel. The Court further finds, by a

preponderance of the evidence, that the 644 Boyd Street parcel had a value of $10,000 at the

Date of Taking and the 1519 North Sixth Street parcel had a value of $20,000 at the Date of

Taking. RSA failed to establish that the 634 Reily Street parcel should be valued based on a best

and highest use of institutional development of a 357,000-400,000 square foot office building.

The property accordingly must be valued based on the actual use to which RSA put the property

for the years prior to the taking: as a parking lot. The Government presented a persuasive,

supported analysis that 634 Reily Street had a fair market value of $1,300,000 at the Date of

Value based on its use as a parking lot. Therefore, the Court finds, by a preponderance of the

evidence, that just compensation for the taking of all three Subject Properties is $1,330,000.
       FINAL JUDGMENT hereby is entered pursuant to Rule 58 of the Federal Rules of Civil

Procedure. This case has been marked closed.



       IT IS SO ORDERED.



May 27, 2021                                       s/Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                               2
